Citation Nr: 1134217	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for recurrent dislocation with post operative residuals of the left shoulder, to include extra-schedular consideration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision in which the RO continued a 20 percent evaluation for the Veteran's left shoulder disability.  The Veteran perfected a timely appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2010.  A transcript of that hearing has been reviewed and associated with the claims file.

A review of the record reveals that, at a May 2008 VA outpatient appointment, the Veteran complained of pain in the arm/hand and said that his hand swells at night and goes numb. In addition, at the Veteran's March 2010 Board hearing, the Veteran testified that he has tingling and numbing sensations that run down his left arm from his shoulders all the way into his hands.  From a liberal reading of these documents, the Board finds that the Veteran and the record evidence have reasonably raised the issue of entitlement to service connection for a disability manifested by sensory impairment of the left arm, including tingling and numbness in the left hand and arm, as secondary to the service-connected recurrent dislocation with post operative residuals of the left shoulder.  Since this issue has not been developed and adjudicated by the RO, it is referred to the RO for appropriate action.

Lastly, a review of the record also reveals that the Veteran has raised the issue of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), as well as the issue of an extra-schedular total rating based on individual unemployability (TDUI) under 38 C.F.R. § 4.16(b), in connection with his appeal of an increased schedular rating for recurrent dislocation with post operative residuals of the left shoulder.  As such, the Board is not precluded from considering these issues.  See 61 Fed. Reg. 66749, VAOPCGPREC 6-96 (1996) (The Board may render a decision with respect to a schedular evaluation, notwithstanding that the Veteran has raised the issue of extra-schedular consideration).  Thus, as will be discussed below, the issue concerning extra-schedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for recurrent dislocation with post operative residuals of the left shoulder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The Veteran's service-connected left shoulder disability has been productive of pain and limitation of motion of the left arm.  Even with consideration of pain and functional loss, the minor arm disability does not nearly approximate arm motion limited to 25 degrees from the side.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent for recurrent dislocation with post operative residuals of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5200-5203 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively in letters dated in January and May 2008, the Veteran was notified of the evidence necessary to substantiate a claim for an increased rating, and met all of the requirements of Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) including informing the Veteran to provide any evidence in his possession that pertains to the claim, consistent with the law in effect at that time.  The letters noted above notified the Veteran how a disability rating and an effective date for the award of benefits is assigned and complied with the notice requirements in Dingess.  

After the Veteran and his representative were afforded an opportunity to respond to the notice identified above, the April 2011 supplemental statement of the case reflects readjudication of the claim on appeal.  Hence, while some of the notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's service treatment records and post-service VA treatment records as well as reports from VA examinations have been associated with the claims file.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Board also points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

The Veteran's left shoulder disability has been rated as 20 percent disabling under Diagnostic Code 5202.  A 20 percent rating is warranted when there is malunion, with moderate or marked deformity.  A 20 percent rating is additionally warranted for recurrent dislocations of the minor arm at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level; and when there are frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for fibrous union of the minor arm.  A 50 percent rating is warranted for nonunion (false flail joint) of the minor arm.  A maximum 70 percent rating is warranted for loss of head (flail shoulder) of the minor arm.

A January 2008 VA examination shows that the Veteran complained of intermittent episodes of pain since his corrective surgery in 1971.  At the present, the pain has been constant for the last 6-7 years.  The Veteran described the pain as a dull aching pain of an intensity of 4/10 with flare-ups which are 8/10 and of a sharp shooting nature.  Pain is aggravated by cold weather and flare-ups after certain movements including lifting more than twenty pounds or any kind of overhead activity with his left shoulder.  After leaving the service, he retired as a fireman in 1994 and also retired from the National Guard in 2000.  He is right handed, but his left shoulder occasionally affects his regular daily activities.  He complains of weakness and tremors after trying to use the shoulder.  It is not affecting his activities of daily living.  In addition to the pain, he complained of weakness and tremors on his left shoulder.  He is not able to do certain activities that require overhead shoulder motion.  

Upon physical examination, there was a 9-cm anterior scar.  Active forward flexion was from 0 to 90 degrees with pain beginning at 50 degrees.  There was no loss of additional motion after repetition times three.  Passive range of motion was from 0 degrees to 120 degrees with pain developing at 50 degrees.  Shoulder abduction was from 0 degrees to 95 degrees, with pain developing at 60 degrees.  There was an additional loss of 10 degrees of motion after repeating the motion 3 times.  Passive range of motion was from 0 to 100 degrees with pain developing at 50 degrees.  The shoulder external rotation was from 0 degrees to 45 degrees with pain developing at 20 degrees.  There was an additional loss of motion of 10 degrees after repeating the motion 3 times.  The shoulder internal rotation motion was from 0 degrees to 20 degrees and at 20 degrees he developed an excruciating pain, not able to do the other repetitions.  Hawkins and Neer tests were positive on the left shoulder.  

The examiner noted that an MRI from January 11, 2008, showed post operative changes with anchor suture in place.  Mild arthropathy A-C joint was noted as well.  The Veteran was diagnosed with status post shoulder dislocation repair and traumatic arthritis of the left A-C joint. 

A May 2008 VA primary care note shows that the Veteran requested pain medication for his left shoulder.  He reported chronic pain which keeps him awake at night.  Tylenol helps but is not always adequate.  He reported pain in the arm/hand and said that his hand swells at night and goes numb.  Upon physical examination there was pain with palpation in all areas.  There was also limitation from pain with abduction, extension, rotation, and internal rotation.  No apparent muscle wasting.  

A May 2009 VA primary care note shows that the Veteran has chronic left shoulder pain secondary to old military trauma.  The shoulder is functional with some intermittent pain and hand tremor with fatiguing use.  The Veteran was assessed with left shoulder pain-declined workup.  

The Veteran testified at his May 2010 Board hearing that his left shoulder disability has been predominantly manifested by pain and weakness in the left shoulder.  

An August 2010 VA examination report shows that the Veteran reported having continued daily pain of the left shoulder which he would rate as a 7/10, exacerbating perhaps three times a week to 9/10.  He stated that it was worse with sleeping on that shoulder, trying to lift, push, or carry items.  When he gets a flare of pain it pretty much affects his use of his left shoulder.  He is right hand dominant.  He has had no physician sanctioned days lost secondary to acute flares or incapacitation over the last 12 months.  The condition is such that it affects his ability to use that arm, as noted above.  He has problem reaching overhead and reaching behind, and it affects his ability to do upper dressing such as pulling tee shirts over his head.  He has no limitations to standing and walking.  

Upon physical examination of the left shoulder, the Veteran had flexion from zero to 160 degrees, with pain at 162 degrees.  Abduction from zero to 160 degrees with pain at 160 degrees.  Extension was to zero degrees with pain.  Internal rotation was from zero to 90 degrees with pain at 90 degrees.  External rotation was from zero to 20 degrees with pain at 20 degrees.  Adduction was zero to 85 degrees with pain beginning at 85 degrees.  There was tenderness over the AC bursa.  There was 1+ crepitus.  The above examination was done after three repetitions.  There was evidence of pain noted with flexion, extension, abduction, internal/external rotation, and adduction.  

The examiner noted that it was his estimation that the Veteran would have an 18 degree loss of flexion and a 20 degree loss of abduction with acute flares with repetitive motion, but the exact degrees are not clinically possible.  He estimated that there would be left shoulder functional limitation secondary to repetitive use of severe severity, mostly manifested by pain.  There was no further loss of range of motion with the three repetitions, or additional loss of range of motion.  

Imaging studies of the left shoulder performed on August 2010 showed mild degenerative change involving the acromioclavicular joint.  Glenohumeral joint was normal.  There was a staple involving the upper end of the femoral head and there appeared to be motion of the lower limb of the staple.  

The Veteran was assessed with left shoulder history of left shoulder instability, corrected with a Mumford procedure in 1971.  The examiner reported that there are no further dislocations of the left shoulder at the glenohumeral joint.  However, he continues to have pain from the surgical procedures, and hence guarding of flexion/extension and adduction.  The examiner noted that there was no malunion of the humerus resulting in marked deformity.  The examiner explained that this opinion was based on the radiographs from 2001 and the MRI of 2008 that did not reveal malunion of the humerus or any deformity of the glenohumeral joint.  He added that the MRI and x-ray revealed an intact humeral head; hence there was no evidence of loss of the humeral head or a flail shoulder.  Additionally, the left humerus was fully intact showing good bone formation; hence, there is bony union and the absence of nonunion of the humerus.  There was also no evidence of fibrous union of the humerus.  

The examiner concluded by saying that the Veteran does have limitation of motion due to pain from previous surgeries.  He does have weakness which is moderate secondary to disuse.  He does have pain on movement of the joint which causes flare ups.  This is cited under history which affects the use of his left arm for any gainful employment.  Employment in the past indicates he was a fireman up until 1994 at which time he left that service for medical reasons.  He was then a custodian at New Mexico State University from 1995 to 2008, and he had to leave that employment secondary to inability to use his left shoulder in his custodial activities.  

Under DC 5202 a higher, 40 percent rating, is only warranted when there is fibrous union of the humerus.  The evidence of record does not show that the Veteran's left shoulder has that manifestation.  The Board has considered other potentially applicable diagnostic codes.  However, none of them provide a basis for a higher rating.  This is so because of the evidence of record has not shown that the Veteran's left shoulder disability has been manifested by scapulohumeral articulation ankylosis or limitation of motion limited to 25 degrees from his side.  See Diagnostic Codes 5200, 5201, 5203.

As the Veteran is competent to report his observations of left shoulder pain, these statements have been considered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Even considering the Veteran's complaints of left shoulder pain, and some additional loss of motion associated with that pain (as noted by both the January 2008 and August 2010 VA examiners), the record evidence fails to demonstrate that the Veteran exhibited functional loss due to pain where motion was limited to 25 degrees from his side (at most it was limited to 50 degrees with pain after repetition).  For these reasons, the Veteran does not meet the criteria for a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for recurrent dislocation with post operative residuals of the left shoulder is denied.


REMAND

The August 2010 VA examiner noted that the Veteran's left shoulder disability affects the use of his left arm for any gainful employment.  The Veteran reported being a custodian at New Mexico State University from 1995 to 2008, and having to leave that employment secondary to the inability to use his left shoulder in his custodial activities.  As such, the record seems to have reasonably raised the question of whether the Veteran is unemployable due to his service-connected left shoulder disability.

In this context, the Board observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by of a service-connected disability.  38 C.F.R. § 4.16(b); VAOPCGPREC 6-96, slip op. at 15 (The issue of an extra-schedular TDIU under section 4.16(b), based solely upon a disability which is the subject of a current appeal, may be considered a component of that increased-rating claim to the same extent that the issue of an extra-schedular rating under section 3.321(b)(1) may be).  Thus, the Board finds that the RO should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b)), in connection with the appeal of an increased rating for the left shoulder disability, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDEDA for the following action:

1.  As a component of the underlying claim for an increased rating for the left shoulder disability, inform the Veteran and his representative of the requirements for an extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b);and permit them the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, including a VA examination (if warranted), the RO should adjudicate the issue concerning extra-schedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for recurrent dislocation with post operative residuals of the left shoulder, in light of all pertinent evidence and legal authority.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


